Citation Nr: 1515990	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  08-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for stress incontinence.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for left knee disability.

4.  Entitlement to service connection for right knee disability, to include as secondary to left knee disability.

5.  Entitlement to an initial rating higher than 10 percent for cervical spine degenerative disc disease (DDD) with radiculopathy from November 27, 2006 to July 17, 2012, and a rating higher than 20 percent from July 17, 2012.

6.  Entitlement to a separate compensable rating for left upper extremity radiculopathy.

7.  Entitlement to an increased rating for residuals of left sided weakness and nerve and muscle changes due to undiagnosed illness, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to March 1999.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this case was subsequently transferred to the VARO in Columbia, South Carolina, and that office forwarded the appeal to the Board.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's stress incontinence is related to service.

2.  The evidence is at least evenly balanced as to whether hypertension is related to high blood pressure in service.

3.  The Veteran's left upper extremity radiculopathy is encompassed within the symptoms for which she is receiving compensation pursuant to the grant of service connection for left sided weakness with nerve and muscle changes due to undiagnosed illness.

4.  Symptoms of the Veteran's left sided weakness and nerve and muscle changes due to undiagnosed illness have more nearly approximated characteristic attacks occurring at least daily but not digital ulcers or characteristic attacks more than once per day, lasting an average of more than two hours each.

5.  The evidence is at least evenly balanced as to whether the symptoms of the Veteran's cervical spine DDD more nearly approximate flexion of the cervical spine 15 degrees or less, but there is no evidence of ankylosis or incapacitating episodes of more than one to two weeks.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, stress incontinence was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  With reasonable doubt resolved in favor of the Veteran, hypertension was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.104, Diagnostic Code (DC) 7101 (2014).

3.  The criteria for a separate compensable rating for left upper extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8513 (2014).

4.  The criteria for a rating of 40 percent, but no higher, for left sided weakness and nerve and muscle changes due to undiagnosed illness have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, DC 7119-7117 (2014).

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 30 percent, but no higher, for cervical spine DDD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5242 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.

As the claims for service connection for stress incontinence and hypertension are being granted in full, further discussion of the VCAA with regard to these claims is unnecessary.  As to the claim for a higher initial rating for cervical spine DDD, this claim arises from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  In any event, the RO sent multiple letters that notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined with regard to the claim for a higher initial rating for cervical spine DDD with radiculopathy.

The RO also sent July 2008 and July 2009 letters that provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Although none of these letters specifically mentioned the claim for an increased rating for left sided weakness and nerve and muscle changes due to undiagnosed illness, any error in this regard was not prejudicial because the Veteran's written statements and statements during the October 2014 Board hearing reflect that she had actual knowledge of what was required. Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008).  The case was most recently readjudicated in June 2014.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  As indicated below, there have been multiple VA examinations addresses each of the disabilities for which the Veteran is claiming higher or separate ratings and the examination reports provide adequate evidence to decide the claims.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the October 2014 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

Stress Incontinence

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

During service, the Veteran became pregnant and the delivery occurred via C-section.  She also underwent uterine suspension surgery.  She claims that she has had stress incontinence since that time and contended that it was due to the uterine suspension surgery or service connected left sided weakness.

Private treatment records reflect treatment for urinary incontinence.  On the March 2007 VA genitourinary examination, the Veteran was diagnosed with urinary incontinence secondary to stress incontinence.  The March 2007 VA examiner opined that the stress incontinence was not likely related to either the uterine suspension surgery or the left sided weakness, but it was at least as likely as not related to her pregnancy and subsequent C-section.  Although the examiner's rationale was not extensive, reading the report as a whole and in the context of the evidence of record, it is clear that she considered multiple possible etiologies for the stress incontinence and concluded that the pregnancy and C-section was the most likely of the in-service events that was the cause of the stress incontinence.  The opinion is thus entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  In addition, the fact that the Veteran initially contended that the stress incontinence was due to in-service events other than the C-section does not impact the weight of the evidence on this question.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate a diagnosis or identify an etiology).  Moreover, there is no contrary medical opinion in the evidence of record.

The evidence is thus at least evenly balanced as to whether the Veteran's stress incontinence is related to her in-service pregnancy and C-section.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for stress incontinence is warranted.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension

VA regulations define hypertension as diastolic blood pressure predominantly 90mm. or greater.  See 38 C.F.R. § 4.104, DC 7101.  The service treatment records contain some high blood pressure readings and reports of high blood pressure.  The Veteran has been diagnosed with hypertension.  The dispositive issue is whether the hypertension is related to the high blood pressure readings in service.  There are two medical opinions on whether the Veteran's hypertension is related to her high blood pressure in service.  The August 2009 VA examiner, after reviewing the claims file and noting the high blood pressure readings in service, opined that the Veteran's hypertension is related to the high blood pressure readings.  In contrast, the December 2007 VA examiner focused on a possible relationship between the Veteran's anxiety over her left sided weakness and her hypertension.  As neither VA examiner gave a detailed rationale for their conclusions, the opinions are of approximately equal weight.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, ratings for two, different service connected disabilities are at issue.  In December 2001, the RO granted entitlement to service connection for left sided weakness and nerve and muscle damage due to undiagnosed illness with a rating of 20 percent.  The RO assigned a 20 percent rating under 38 C.F.R. § 4.104, DCs 7119-7117.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to this disability, and it must be rated by analogy.  38 C.F.R. § 4.20.

DC 7119 is applicable to erythromelalgia.  Under DC 7119, a 10 percent rating for erythromelalgia with characteristic attacks that occur less than daily but at least three times a week and that respond to treatment.  A 30 percent rating is warranted for characteristic attacks that occur daily or more often but that respond to treatment.  A 60 percent rating is warranted for characteristic attacks that occur more than once a day, last an average of more than two hours each, and respond poorly to treatment, but that do not restrict most routine daily activities.  A 100 percent rating is warranted for characteristic attacks that occur more than once a day, last an average of more than two hours each, respond poorly to treatment, and that restrict most routine daily activities.  The Note to DC 7119 states that for purposes of this section, a characteristic attack of erythromelalgia consists of burning pain in the hands, feet or both, usually bilateral and symmetrical, with increased skin temperature and redness, occurring at warm ambient temperatures.

DC 7117 is applicable to Raynaud's syndrome.  Under DC 7117, a 10 percent rating is warranted for characteristic attacks occurring one to three times a week, 20 percent rating for characteristic attacks occurring four to six times a week, and 40 percent for characteristic attacks occurring at least daily.  A 60 percent rating is warranted for two or more digital ulcers and history of characteristic attacks.  A 100 percent rating is assigned with two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks.  A Note following DC 7117 indicates that characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesia and precipitated by exposure to cold or by emotional upsets, and that the ratings are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.

The RO assigned a 20 percent rating based on the Veteran's experiencing of pain and paresthesia, especially in cold weather changes, finding that the symptoms approximated characteristic attacks four to six times per week.  The Veteran did not appeal the initial assigned rating.  The Veteran next applied for an increased rating in a March 2005 statement, indicating that this disability had worsened, with increased pain and no relief from medication.

Separately, in November 2006, the Veteran claimed entitlement to service connection for a cervical spine disability with pain extending into her left shoulder, due to whiplash in service.

In November 2007, the RO granted entitlement to service connection for cervical spine DDD with radiculopathy and assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5242, effective the November 27, 2006 date of claim.

Disabilities of the spine are rated under the general rating formula for diseases and injuries of the spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based (IVDS) on Incapacitating Episodes).  Ratings under the general rating formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the general rating formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees or combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is warranted for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine. A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

In addition, generally, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995);38 C.F.R. §§ 4.40, 4.45, 4.59.

The 10 percent rating was based on limitation of motion.  The RO specifically noted that it was not assigning a separate rating for radiculopathy of the left upper extremity because the 20 percent rating the Veteran was receiving for left sided weakness and nerve and muscle changes due to undiagnosed illness included symptoms such as decreased touch vibratory sense of the entire left upper extremity.  In June 2014, the RO increased the rating for cervical spine DDD with radiculopathy to 20 percent, effective July 17, 2012.  This created a staged rating as indicated on the title page.

During the Board hearing, the Veteran and her representative indicated that, while cervical spine DDD with radiculopathy was rated under 38 C.F.R. § 4.71a, DC 5242, the cervical spine DDD should be rated under DC 5243 with the radiculopathy rated separately as moderate incomplete paralysis of the major extremity for all radicular groups (which is rated under 38 C.F.R. § 4.124a, 8513).  Similarly, the Veteran indicated that she agreed with the evaluation of her left sided weakness and nerve and muscle changes due to undiagnosed illness under DC 7117 because it was most representative of her symptoms, and her representative agreed as well.  See Hearing transcript, at 6.  She contended, however, that she was entitled to a separate 20 percent rating for radiculopathy, and "that was basically all I had with that."  Hearing transcript, at 7.

Thus, it appears that the Veteran's primary argument is that she is entitled to a separate compensable rating for her left upper extremity radiculopathy.  The Board will also consider whether higher ratings are warranted for left sided weakness under DCs 7119- 7117 or for cervical spine DDD under DC 5242.

On the October 2005 VA examination, the Veteran complained of left sided numbness and arm and leg swelling.  She reported that she could walk only one block until her left side muscles got tired and that they tired by noon generally.  Her main complaint was weakness rather than pain.  The pain was made worse with stairs and prolonged sitting but she did not have any incapacitating episodes requiring bed rest by a physician.  The weakness on her left side affected her ability to exercise.  On examination, all muscles were 5/5 in strength, with no atrophy or weakness.  There was no spasm and one area of tenderness, over the posterior superior iliac spine.  Cervical spine flexion and extension were to 45 degrees, with lateral flexion to 45 degrees bilaterally and rotation to 50 degrees bilaterally.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance on repetitive motion testing.  The October 2005 VA neurological examination primarily addressed the Veteran's migraine headaches, but it was noted that sternocleidomastoid and upper trapezius muscles were normally strong.  Motor system showed normal muscle mass, tone, strength, station, gait, and coordination.  Tendon reflexes were symmetrical.

On the March 2007 VA examination, the Veteran complained of daily radiating pain from the neck to the left shoulder.  It did not affect her ability to walk or cause incapacitating episodes requiring prescription of bed rest by a physician.  Weather change and sudden movements were exacerbating factors.  At this time, the cervical spine disability affected her work with VA because without medication the pain was so severe that her job productivity was affected and she could not concentrate.  Taking the pain medication also caused her to be confused and less productive at work.  The Veteran denied flare-ups and denied her activities of daily living being affected.  On examination, cervical spine flexion was to 55 degrees, extension to 20 degrees, rotation to 40 degrees and lateral flexion to 75 degrees, all with mild end of range pain.  Range of motion was not additionally limited following repetitive use.  There was no cervical spasm on exam and the spine was non-tender.  Left trapezius muscle was exquisitely tender to palpation, as one would see with fibromyalgia syndrome.  Otherwise, muscle strength was 5/5 and deep tendon reflexes were 2+.  There was decrease in sensation on the left side of the Veteran's body, which she said felt numb.  Left shoulder was nontender to palpation over the acromioclavicular and glenohumeral joints.  Left shoulder was stable on examination.  Cervical spine X-rays showed DDD with mild central canal stenosis but no impingement on the cord.  Left shoulder X-rays were normal.  The examiner opined that the left shoulder pain was related to the neck and not a separate etiology.

On the August 2009 VA examination, the Veteran complained of constant cervical pain aggravated by prolonged sitting and any sudden head movement with pain radiating to the scapula.  She was placed on physician prescribed bed rest once in the past year for two days.  Her VA job was affected by difficulty sitting for prolonged periods due to muscle spasms.  She had one to two flare-ups per month lasting approximately two days during which she is occasionally incapacitated.  On examination, flexion was to 15 degrees with pain throughout.  Extension and right and left lateral flexion were to 30 degrees with end of range pain.  Rotation was to 60 degrees bilaterally with end of range pain.  Range of motion was not additionally limited due to pain or fatigue following repetitive use testing.  There was no cervical tenderness or muscle spasm.  Motor and sensory exams were normal.  The diagnosis was cervical spine DDD with no evidence for radiculopathy.  

The Veteran also complained on the August 2009 VA examination of easy fatigability on the left side which she said was not significantly affecting her job or activities of daily living.  There were no flare-ups of pain or weakness.  Muscle bulk, tone, and strength were all normal and symmetric.  There was no muscular tenderness.  There was no joint or neurologic involvement.  The diagnosis was no objective evidence for a muscle condition.  

On the January 2010 VA peripheral nerve examination, a long history of left face, arm, and leg numbness, and more recently weakness, were noted.  The Veteran also reported weakness in left hand grip strength.  On examination, cranial nerves showed a midline division of monofilament light touch difference on the left than the right side of the face.  Motor exam showed normal muscle mass, tone, and strength.  There was no drift of the outstretched upper left extremity.  Finger to nose coordination was normal.  Primary sensation showed no consistent pattern of abnormality, although monofilament was reported less intense on the left side than the right in the arm, hand, and leg.  Tendon reflexes were symmetrical.  The examiner's diagnosis indicated that there continued to be no objective abnormality that could be attributed to a localized, lateralized, or even diffuse central nervous system dysfunction.

On the May 2011 neurological examination, the Veteran reported numbness, burning, and weakness of the left upper extremity.  Prior negative EMG testing was noted.  It was also noted that the Veteran had been employed by VA since 2005 and was independent in activities of daily living.  Upper extremity strength was 5/5 with a normal sensation to vibration to all dermatomes.  Deep tendon reflexes in the upper extremities were +1 and symmetrical.  The diagnoses included cervical radiculopathy by history.

On the July 2011 VA neurological and peripheral nerves examination, which focused on narcolepsy and the low back, deep tendon reflexes were symmetrical and 2+ in both biceps, with mild weakness in the left arm.  On sensory examination, the Veteran reported decreased sensation to the left side of the body, limbs, and face.

On the July 2011 Gulf War examination, there was slightly diminished strength in the left upper extremity.

On the April 2012 VA examination, the Veteran complained of daily neck pain and occasional radiculopathy into the left arm.  There were no incapacitating episodes in the prior 12 months in which a physician prescribed bed rest.  The Veteran indicated that the cervical and lumbar spine disabilities affected her ability to do her job because it decreased her productivity in manipulating and lifting files.  Her activities of daily living were affected because she had difficulty brushing her hair. The Veteran indicated that she used a scapular brace.  She described flare-ups once per week, typically brought on by activity and tending to last 12 hours.  On examination, flexion of the cervical spine was to 38 degrees, extension to 10 degrees, lateral flexion to 25 degrees bilaterally, and rotation to 40 degrees bilaterally.  All of these were "within the range of pain," according to the examiner.  The Veteran was able to perform repetitive motion testing without change in range of motion or level of pain.  There was diffuse tenderness at C7 but no spasm, abnormal posture, or guarding.  There was 5/5 strength in all extremities with normal symmetric deep tendon reflexes and no signs of radiculopathy in terms of sensory abnormalities on exam.  MRI showed cervical spine degenerative joint disease (DJD) with slight stenosis at C5 and 7 and the diagnosis was cervical spine DDD.

On the July 2012 VA examination, range of motion was flexion to 20 degrees with painful motion beginning at 20 degrees, extension was 40 degrees with painful motion beginning at 40 degrees, lateral flexion was 30 degrees bilaterally with painful motion beginning at 30 degrees, and lateral rotation was 50 degrees bilaterally with painful motion beginning at 50 degrees.  Range of motion was the same on repetitive use testing.  There was no additional limitation of motion following repetitive use testing, but there was functional loss and/or impairment following repetitive use testing, consisting of less movement than normal and pain on movement.  There was tenderness to pain on palpation but no guarding or muscle spasm.  Range of motion was a normal 5/5 in all portions of the upper extremities, with no muscle atrophy.  Reflexes were a hypoactive 1+ and sensory testing showed decreased sensation in the left shoulder, forearm, and hand/fingers.  The examiner indicated that there was radicular pain or other signs or symptoms due to radiculopathy, consisting of moderate left upper extremity intermittent pain, paresthesias and/or dysesthesias, and numbness.  Involvement of the C5/6 and 7 nerve roots was noted.  The severity of the radiculopathy was indicated as moderate.  Incapacitating episodes of at least 1 but less than 2 weeks was noted.  There were no assistive devices noted.  There was no arthritis or vertebral fracture.  The cervical spine disability impacted the Veteran's ability to work by causing difficulty lifting files and boxes, with which the Veteran frequently required assistance.

On the November 2012 VA examination, the Veteran was diagnosed with left shoulder strain.  She described flare-ups causing difficulty doing yard work and any chore involving lifting.  Left shoulder flexion was to 150 degrees with evidence of painful motion at 150 degrees.  Left shoulder abduction was to 110 degrees with evidence of painful motion at 110 degrees.  On repetitive motion testing range of motion was again 150 degrees flexion and 110 degrees abduction.  There was no additional limitation in range of motion following repetitive use testing, but there was functional loss and/or impairment, consisting of less movement than normal and pain on movement.  There was localized tenderness and pain on palpation of the left shoulder but no guarding, and muscle strength testing was a normal 5/5.  There was no ankylosis of the shoulder joint.  The shoulder disorder impacted the Veteran's ability to work by causing difficulty lifting files.  The examiner indicated that the Veteran had symptoms attributable to both cervical radiculopathy, numbness and paresthesias radiating down the left arm, and left shoulder strain, with pain centered in the left trapezius muscle and glenohumeral area.  The left shoulder strain was not due to the separate issue of radiculopathy but to an injury unrelated to service.  

For the following reasons, the Board finds that neither a separate rating for radiculopathy nor any higher rating is warranted.  As to the radiculopathy, when considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14.  The 20 percent rating the Veteran is receiving for her left sided weakness and nerve and muscle changes is based in part on her experiencing of pain and paresthesia.  The above VA examination reports reflect that pain, numbness, and burning in the left shoulder have been the primary symptoms the Veteran has experienced as a result of cervical radiculopathy.  As those symptoms are encompassed within the pain, paresthesias, and burning that serve as the basis for her 20 percent rating under DCs 7117 and 7119 and her disability specifically includes nerve damage, a separate rating for radiculopathy is not warranted under Note to the general rating formula or otherwise.

The Veteran is, however entitled to an increased 40 percent rating for her left sided weakness and muscle and nerve changes.  The above evidence reflects that the symptoms have most nearly approximated characteristic attacks occurring at least daily, which warrants a 40 percent rating under DC 7117.  The Veteran complained of daily pain on the March 2007, August 2009, and April 2012 VA examinations, as well as radicular symptoms.  Moreover, during the Board hearing, she offered competent, credible evidence that she experienced daily attacks of color changes with pain, paresthesias, and weakness.   These symptoms warrant a 40 percent rating under DC 7117.  A rating higher than 40 percent is not, however, warranted, because there is no medical or lay evidence of digital ulcers or characteristic attacks more than once per day, lasting an average of more than two hours each.

As to the cervical spine radiculopathy, on the August 2009 VA examination, flexion was to 15 degrees.  Although flexion varied on the other VA examinations during the appeal period, on most of those examinations the Veteran indicated that she experienced significant flare-ups.  Moreover, although range of motion was not reduced on repetitive motion testing, functional loss and/or impairment following repetitive use testing, consisting of less movement than normal and pain on movement, was noted on the April and November 2012 VA examinations.  In addition to considering range of motion findings, Board must also evaluate evidence of a Veteran's inability to perform "normal working movements" with "strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (citing 38 C.F.R. § 4.40); see also DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  For rating purposes, all "possible manifestations" of functional loss must be evaluated, and one such manifestation cannot be evaluated to the exclusion of others.  See Mitchell, 25 Vet. App. at 36-37; 38 C.F.R. § 4.40 ("Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled").  Given the finding of 15 degrees of flexion in August 2009, the fact that there was additional functional loss following repetitive use testing, and the additional reduction in range of motion to be expected from the Veteran's flare-ups, the Board finds that, with reasonable doubt resolved in favor of the Veteran, the symptoms of cervical spine DDD more nearly approximated forward flexion of the cervical spine to 15 degrees or less throughout the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  A rating of 30 percent is therefore warranted under the general rating formula for cervical DDD.  A higher rating is not warranted under the general rating formula because there is no evidence of ankylosis of the cervical spine or incapacitating episodes of more than one to two weeks.

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's cervical DDD and left sided weakness are fully contemplated by the applicable rating criteria.   The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Moreover, the rating criteria for left sided weakness under DCs 7117 and 7119 refer to characteristic attacks, which include symptoms of pain, paresthesias, color changes, burning, and redness.  This broad language in the criteria contemplates all of the symptoms the Veteran has experienced.  To the extent that the symptoms are not contemplated, the evidence does not reflect marked interference with employment or frequent hospitalization.  Although the Veteran indicated that the cervical spine DDD and left sided weakness impacted her employment by causing difficulties sitting, lifting files, and concentrating, the evidence does not reflect that these relatively minimal effects caused marked interference with employment, i.e., beyond that contemplated by the 30 and 40 percent ratings assigned herein for cervical spine DDD and left sided weakness.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Therefore, referral for consideration of an extraschedular rating for cervical spine DDD or left sided weakness is not warranted.  38 C.F.R. § 3.321(b)(1).  Moreover, as the Veteran has indicated that she has been working full time throughout the appeal period, the issue of entitlement to a TDIU has not been raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Finally, the Board notes that the Veteran is also in receipt of service connection for multiple disabilities other than cervical spine DDD and left sided weakness.  Recently, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for higher ratings for cervical DDD and left sided weakness are the only increased rating claim on appeal at this time, these are the only disabilities that must be considered in the extraschedular analysis.

Conclusion
 
For the foregoing reasons, the preponderance of the evidence is against a separate rating for left upper extremity radiculopathy and ratings higher than 30 and 40 percent for cervical spine DDD and left sided weakness, respectively.  The benefit-of-the-doubt doctrine is therefore not for application in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Reasonable doubt has been resolved in favor of the Veteran in granting service connection for stress incontinence and hypertension and 30 and 40 percent ratings for cervical DDD and left sided weakness.  Id.


ORDER

Entitlement to service connection for stress incontinence is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to an initial rating of 30 percent, but no higher, for cervical spine DDD is granted, subject to controlling regulations governing the payment of monetary awards.
 
Entitlement to a separate compensable rating for left shoulder radiculopathy is denied.

Entitlement to a 40 percent rating, but no higher, for residuals of left sided weakness with nerve and muscle changes due to undiagnosed illness, is granted, subject to controlling regulations governing the payment of monetary awards. 


REMAND

On the March 2007 VA examination, the diagnoses included DJD of the bilateral knees.  The examiner opined that this was not likely related to service.  One of the reasons was that the examiner "did not find a well-documented history in her c-file for the knee pain and I feel that the bilateral knee pain is completely independent of this history of left sided weakness."  Significantly, however, one of the service treatment records folders contains a January 2008 memo from the Columbia RO to the St. Petersburg RO indicates that the original service treatment records of the Veteran were found in an unrelated Veteran's claims file.  It does not appear that the March 2007 VA examiner had the complete service treatment records, including a December 1998 report of medical history in which a physician noted a history of left knee pain since a 1982 motor vehicle accident.  The March 2007 VA examiner's opinion may therefore have been based on an inaccurate factual premise and a remand is warranted for a new examination and opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  A remand for a new VA examination as to the etiology of the Veteran's knee disabilities is therefore warranted.

Accordingly, the claims for entitlement to service connection for left and right knee disabilities are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of knee disabilities.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that a disability of either knee is related to her military service.  The examiner should specifically address the service treatment notes indicating left knee pain since a 1982 motor vehicle accident.

The examiner should also indicate whether a right knee disability is either (a) caused or (B) aggravated by service connected left knee disability or left sided weakness and nerve and muscle changes.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinions.

2.   After the above development has been completed, readjudicate the claims for entitlement to service connection for left and right knee disabilities.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


